
	
		I
		112th CONGRESS
		2d Session
		H. R. 4963
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Sherman (for
			 himself and Mr. Hinchey) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To address the concept of Too Big To Fail
		  with respect to certain financial entities.
	
	
		1.Short titleThis Act may be cited as the
			 Too Big to Fail, Too Big to Exist
			 Act.
		2.Report to
			 Congress on institutions that are too big to failNotwithstanding any other provision of law,
			 not later than 90 days after the date of enactment of this Act, the Secretary
			 of the Treasury shall submit to Congress a list of all commercial banks,
			 investment banks, hedge funds, and insurance companies that the Secretary
			 believes are too big to fail (in this Act referred to as the Too Big to
			 Fail List).
		3.Breaking-up too
			 big to fail institutionsNotwithstanding any other provision of law,
			 beginning 1 year after the date of the enactment of this Act, the Secretary of
			 the Treasury shall break up entities included on the Too Big To Fail List, so
			 that their failure would no longer cause a catastrophic effect on the United
			 States or global economy without a taxpayer bailout.
		4.DefinitionFor purposes of this Act, the term Too
			 Big to Fail means any entity that has grown so large that its failure
			 would have a catastrophic effect on the stability of either the financial
			 system or the United States economy without substantial Government
			 assistance.
		
